DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal WO2013001210A1 (English translation is attached) in view of Jensen U.S. Patent No. (5,827,213).
With respect to claim 1, Pascal substantially discloses a medical dressing (10, figs.1-20, note as to figs.18-20, differs from that of the previous figures only in that, on the front edges 21, 31, the surface layer 302 projects beyond the contour of the other layers 303, 304 of the dressing 
wherein the pad comprises a rim (312, fig.18) and the border portion (21 and 31, see figs.5 and 18) extends along the rim and comprises an adhesive body contact layer (25 and 35); and 
wherein the medical dressing can be arranged in a first substantially planar configuration (blank configuration 100 shown in figs.1 and 5) and a second substantially cup-shaped configuration (shown in figs.15-17, in use); 
wherein in the first substantially planar configuration or blank configuration 100, fig.1: 
the medical dressing is folded along a first line or “M” line, fig.5 defining a first line segment (as shown in the reproduced image of fig.18 below) having a first and a second end-point (as shown in the reproduced image of fig.18 below) such that a first portion (20) and a second portion (30) of the medical dressing is formed, wherein the first portion (20) of the medical dressing is facing and contacting the second portion (30, as shown in fig.1) of the medical dressing;
 the first (20) and second (30) portions of the medical dressing are connected by means of a fixed connection via welding (324) (as shown in fig.4);
 wherein in the second substantially cup-shaped configuration (shown in figs.15-17 in use of the medical dressing); the border portion (312) forms a peripheral edge of the medical dressing (as shown in fig.18).

    PNG
    media_image1.png
    468
    523
    media_image1.png
    Greyscale

Pascal substantially discloses the invention as claimed except a second line defining a second line segment having a first and a second end point and the second end-points of the first and second line segments lay on the peripheral edge of the medical dressing and the first and second line segments being connected at their respective first end-points such that an angle between 90 and 175 degrees is formed between the first and second line segments.  
Jensen however, teaches in an analogous art a heel and elbow dressing intended to be supplied to the user in generally planar condition and may then be easily shaped to conform with a joint surface, such as a heel or elbow (as shown in figs.5-6).  The heel and elbow dressing as shown in (fig.5) comprises first line defining a first line segment having a first and a second end-point and a second line defining a second line segment having a first and a second end point and 
The medical dressing of Pascal is intended to be position for use on a convex part of a human body such as a user’s heel as well as an elbow (as shown in figs.15-16) of Pascal; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical dressing of Pascal to define a second line defining a second line segment having a first and a second end point and the second end-points of the first and second line segments lay on the peripheral edge of the medical dressing and in order to provide a wound dressing particularly suitable for the care and treatment of pressure sores and dermal ulcers located on sharply-curved surfaces of a patient's body, such as at the heel or elbow ([Col.2], lines 63-66) of Jensen.
The combination of Pascal and Jensen substantially discloses the invention as claimed except the first and second line segments being connected at their respective first end-points such that an angle between 90 and 175 degrees is formed between the first and second line segments; however, both Pascal/Jensen inventions are drawn to the application of the medical or wound dressing are to the heel and elbow of a user, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second line segments being connected at their respective first end-points such that an angle between 90 and 175 degrees is formed between the first and second line segment in order to accommodate the curve surfaces of a patient’s body, such as at the heel or the elbow of differing sized individuals,  since it has been held that “[i]n the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image2.png
    284
    375
    media_image2.png
    Greyscale

 
With respect to claim 2, the combination of Pascal/Jensen substantially discloses the invention as claimed.  Pascal further discloses the pad comprises an indentation, and wherein the fixed connection of the medical dressing is provided in the indentation (as shown in fig.4). 
With respect to claim 3, the combination of Pascal/Jensen substantially discloses the invention as claimed except the ratio of the length of the first line segment and the length of the second line segment is 0.30-1.5. 
However, the medical dressing of Pascal is intended to be position for use on a convex part of a human body such as a user’s heel as well as an elbow (as shown in figs.15-16) of Pascal; therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical dressing of  Pascal/Jensen In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 4, the combination of Pascal and Jensen substantially discloses the invention as claimed.  Pascal and Jensen further discloses in the second substantially cup-shaped configuration (shown in figs.15-16, during use of the medical dressing of Pascal), the first and second line segments span a symmetry plane of the pad and of the medical dressing (as shown in fig.5 of Jensen). 
With respect to claim 5, the combination of Pascal/Jensen substantially discloses the invention as claimed.  Pascal further discloses the fixed connection of the first and second portions is provided by means of a welded seam ([Page 3, paragraph 13], lines 3-5, different connecting means can be envisaged, such as welding, gluing, sewing, etc. In some embodiments, the edges of the two panels are bonded together by welding. For example, by high frequency welding or by ultrasonic weld. 
With respect to claim 6, the combination of Pascal/Jensen substantially discloses the invention as claimed.  Pascal further discloses at least one gripping tab (312, figs.18-20) outwardly projecting from the border portion. 

Allowable Subject Matter
Claims 13-15 are allowed.
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 13 and its dependent claims 14-15 as well as dependent claims 7-12 which recite features not taught or suggested by the prior art drawn to the prior art of record.
The prior art of record fails to disclose or fairly suggest “welding the medical dressing along a second line segment such that a welded seam is provided wherein the welding is done through the backing layer, adhesive body contact layer and release layer, such that a first part of the backing layer and a first part of the adhesive body contact layer become fixedly connected to a second part of the backing layer and a second part of the adhesive body contact layer by means of the welded seam” as to claim 13; “wherein the border portion has a tensile strength of between 3.5 and 10 N at an elongation of 25%, as measured by ASTM D 882-12” as to claim 7 and “.  and “wherein the border portion is formed by the adhesive body contact layer and a backing layer; wherein the adhesive body contact layer and the backing layer each has an extension such that the pad is provided between the adhesive body contact layer and the backing layer; and wherein the adhesive body contact layer and the backing layer extend beyond the rim of the pad to define the border portion”, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Claims 9-12 are allowed insofar as they depend from the allowed claim 8.
Claims 14-15 are allowed insofar as they depend from allowed base claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786